                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA
                                               Case No. 3:20-mj-00436-DMS
                 v.

 RONALD FETUAO MAEFAU

     Defendant

                          AFFIDAVIT IN SUPPORT OF
                 AN APPLICATION FOR A CRIMINAL COMPLAINT

       I, Ryan Borgeson, being duly sworn, hereby depose and state:

                      TRAINING AND EXPERIENCE OF AFFIANT

1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF). Beginning in May 2018, I attended a 28-week ATF academy in Glynco,

Georgia that certified me as an ATF Special Agent. I have been assigned to the Anchorage

Field Office since December 2018. Since becoming a Special Agent with the ATF, I have

participated in numerous federal, state and local investigations involving firearm

traffickers, armed narcotic traffickers, felons in possession of firearms and ammunition and

the use of firearms in furtherance of drug trafficking crimes and other crimes of violence.

Many of these investigations have resulted in convictions for violations of federal firearm

and narcotic laws.

2.     During my tenure with the ATF, I have become familiar with the methods and

techniques associated with the distribution of narcotics, the laundering of drug proceeds,

                                        Page 1 of 8




        Case 3:20-mj-00436-DMS Document 1-1 Filed 08/27/20 Page 1 of 8
and the organization of drug conspiracies. In the course of conducting these investigations,

I have been involved in the preparation, presentation and execution of numerous search

and arrest warrants which have resulted in the recovery of firearms, narcotics, currency and

documentary evidence indicative of firearm and narcotic trafficking organizations. Many

of these investigations have resulted in arrests leading to convictions for violations of

federal firearm laws and violations of the Controlled Substances Act. During these

investigations, I have been involved in the use of the following investigative techniques:

interviewing confidential sources, cooperating witnesses and defendants; conducting

physical surveillance, conducting short-term undercover operations; and consensual

monitoring and recording of both telephonic and non-telephonic communications.


                               PURPOSE OF AFFIDAVIT

3.   This affidavit is submitted in support of a criminal complaint charging RONALD

MAEFAU with violation of Title 18 U.S.C. §922(g)(1) – It shall be unlawful for any person

who has been convicted in any court of, a crime punishable by imprisonment for a term

exceeding one year to possess in or affecting commerce, any firearm or ammunition.

4.   I have participated in the investigation of the offense set forth below. The facts and

information contained in this affidavit are based upon my personal knowledge,

information obtained from federal, state and local law enforcement officers and

information obtained from interviews and analysis of reports. Unless specifically

indicated, all conversations and statements described in this affidavit are related in

                                         Page 2 of 8




        Case 3:20-mj-00436-DMS Document 1-1 Filed 08/27/20 Page 2 of 8
substance and in part only, and are not intended to be a verbatim recitation of such

statements.

5.   I have not set forth each and every fact learned during the course of this

investigation. I have set forth only those facts, which establish the foundation for

probable cause. Facts not set forth herein are not being relied upon to establish probable

cause. Nor do I request that this Court rely upon any facts not set forth herein in

reviewing this affidavit in support of a criminal complaint.


                                   PROBABLE CAUSE

6.     On July 31, 2020, at approximately 1912 hours, Ronald MAEFAU drove a 2009

silver Chevrolet Malibu bearing AK Plate: LBU731 to the apartment complex at 1500

Charter Circle, Anchorage, Alaska. The apartment complex’s security camera footage

recorded the following footage:

                 a. At approximately 19:10:19 hours on the camera footage MAEFAU gets

                     out of the driver’s seat of the vehicle wearing a reflective jacket, khaki

                     shorts, and brown sandals. MAEFAU removed a reflective jacket and then

                     got back into the driver’s seat and continued into the apartment complex.

                     MAEFAU began firing multiple rounds at 1502 Charter Circle Unit D.

                     (Note: APD Officers interviewed the tenants and recovered bullets from

                     Unit D)




                                          Page 3 of 8




        Case 3:20-mj-00436-DMS Document 1-1 Filed 08/27/20 Page 3 of 8
                  b. At approximately 19:11:16 on the camera footage MAEFAU proceeded

                      out of the complex the same way he entered firing multiple times out of

                      the driver window. Photographs of the incident are depicted below:




7.     On July 31, 2020, at approximately 2145 hours APD Officers observed the silver Chevrolet

Malibu bearing AK Plate: LBU731 at 3727 Spenard Road, Anchorage, Alaska. Officers followed

the vehicle to the intersection of Raspberry Road and Minnesota Drive, Anchorage, Alaska where

they perform a high-risk traffic stop. The driver of the vehicle appeared to be wearing the same

tan khaki shorts and brown sandals, and was identified as MAEFAU.



                                          Page 4 of 8




        Case 3:20-mj-00436-DMS Document 1-1 Filed 08/27/20 Page 4 of 8
MAEFAU was brought to APD for questioning and the Malibu bearing AK Plate: LBU731 was

seized pending search warrant. Photographs of MAEFAU are depicted below:




8.     On July 31, 2020, during a post-Miranda Warning interview MAEFAU admitted that the

firearm belonged to him and that it was in the vehicle. MAEFAU was asked why he committed

the shootings and he responded he was having a bad day and that he did not mean harm to

anyone.

9.     On August 5, 2020, APD Detectives applied for and were granted Alaska State search

warrant 3AN-20-2945SW for the Malibu bearing AK Plate: LBU731. Detectives recovered a

Glock pistol in the glove box, .45 caliber ammunition, and multiple spent .45 caliber cartridge

casings from the vehicle. Photographs of the recovered items are depicted below:




                                          Page 5 of 8




          Case 3:20-mj-00436-DMS Document 1-1 Filed 08/27/20 Page 5 of 8
                          Page 6 of 8




Case 3:20-mj-00436-DMS Document 1-1 Filed 08/27/20 Page 6 of 8
10.    RONALD FETUAO MAEFAU was convicted of Murder, Robbery in the second

degree, and shooing at a Dwelling in Los Angeles County California on June 6, 1994.

These crimes are punishable by imprisonment for a term exceeding one year.

11.    The recovered firearm and ammunition are not manufactured in the state of

Alaska, therefore the firearm and ammunition in MAEFAU’s possession traveled in and

affected interstate or foreign commerce as defined in Title 18 U.S.C. § 921 (a)(2).

                                      CONCLUSION

Based on the aforementioned information and my training and experience in firearm and

narcotic related investigations, I believe that there is probable cause to believe that

RONALD FETUAO MAEFAU, knowing possessed a firearm and ammunition, a

violation of 18 U.S.C. §922(g)(1) – It shall be unlawful for any person who has knowingly been

convicted in any court of, a crime punishable by imprisonment for a term exceeding one year to
                                          Page 7 of 8




        Case 3:20-mj-00436-DMS Document 1-1 Filed 08/27/20 Page 7 of 8
possess in or affecting commerce, any firearm or ammunition.




                                                  ________________________________
                                                  RYAN BORGESON
                                                  SPECIAL AGENT
                                                  BUREAU OF ALCOHOL, TOBACCO,
                                                  FIREARMS and EXPLOSIVES (ATF)

Sworn and subscribed before me in Anchorage, Alaska
this______day of August 2020.

__________________________________

UNITED STATES DISTRICT COURT MAGISTRATE JUDGE
DISTRICT OF ALASKA




                                         Page 8 of 8




        Case 3:20-mj-00436-DMS Document 1-1 Filed 08/27/20 Page 8 of 8
